 Case 1:16-cv-09517-LAK-KHP Document 288-1 Filed 12/23/19 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEIBERG, LISA STEIN and AUDREY HAYS,
                                                     Plaintiffs,
               V.                                                          Civil Action No.
 LESTER EBER, ALEXBAY, LLC f/K/a LESTER EtsER, LLC,                        16-CV-e517(LAIVKHP)
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                    Defendants,
      and

 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
 CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
 CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS
 ACQUISITION CORP., EBER-METRO. LLC, SLOCUM & SONS                       AFFIDAVIT OF
 OF MAINE, lNC,, and CANANDAIcUA NATIONAL BANK &                         vvE_NpY EBER
 TRUST COMPANY,
                                           Nominal Defendants.



STATE OF NEW YORK           )
                            )
COUNTY OF NEW YORK          )


             Wendy Eber, being duly sworn, deposes and states as follows:

      1.     lam a defendant in the above-captioned action. lmake this Affidavit         in

support of the motion for pafiial summary judgment made by me, as well as by defendants

Alexbay, LLC f/kla Lester Eber ("Alexbay"), LLC and Lester Eber (collectively, the "Eber

Defendants") and in opposition to the motion of plaintiffs, Daniel Kleeberg, Lisa Stein and

Audrey Hays, for partial summary judgment.

      2.     I ineorporate by reference my Affidavits dated November B and December

5, 2019 (collectively, the "Affidavits") in support of the motion for partial    summary

judgment made by me, as well as by defendants Alexbay, LLC f/k/a Lester Eber
 Case 1:16-cv-09517-LAK-KHP Document 288-1 Filed 12/23/19 Page 2 of 5




("Alexbay"), LLC and Lester Eber (collectively, the "Eber Defendants") and in opposition

to the motion of plaintiffs, Daniel Kleeberg, Lisa Stein and Audrey Hays, for partial
summary judgment..

       3.     As explained in my Affidavits, all the Eber companies were in serious
financial crisis in late 2011 and the first quarter of 2Q12. Eber-Connecticut, LLC ("Fber-

CT"), the only operating company         in the group, had      consistently poor financial

performance following the 2008 recession.         lt had negative EBITDA (earnings    before

interest, taxes, depreciation and arnortization) for each of the six fiscal years 2007-2012*

a total of $4,256,952 in aggregate negative EBITDA. lts operations were providing no

funds for it to survive or grow. lnstead, it was relying on increasing debt. The preferred

rights of Eder Goodman LLC, its minority investor, blocked any distribution of funds by

Eber-CT ts Eber lMetro or EBWLC.

       4.     Lester's outstanding loans to Eber Bros. Wine and Liquor Corp. ('EBWLC")

and Eber Bros. Wine & Liquor Metro, lnc. ("Metro") ($3,898,366) becarne due and payable

on December31,2A11.

       5.     More importantly, Eber Bros. & Co., lnc., EBWLC and Metr,o had massive

thit'd-party liabilities, both matured and contingent, that they had no ability whatsoever to

satisfy-EBWLC Pension Plan termination liability ($5,063,388); Teamsters Fund
withdrawal liability ($1,421,030); Harris Beach LLP litigation ($755,896); D4 LLC litigation

($120,000); and Benderson lease default ($246,948)" Eber-CT also had an outstanding

bank loan facility to CNB ($3,900,000) that had matured on November 1,2011. All of

these obligations were owed to third-parties. The Eber companies had no control at all

over whether or when any of these third-party creditors would proceed against the Eber



                                              2
 Case 1:16-cv-09517-LAK-KHP Document 288-1 Filed 12/23/19 Page 3 of 5




companies, seek a default judgment or seize its assets (as D4 did). Any of these third-

pady creditors could easily have caused the situation to spin out of control at any tinne.

       6.      Throughout 2011 and early 2012, the Teamsters Fund threatened to

unilaterally seize the Eber companies' assets to satisfy its claims. ln fact, during this

period, Vincent M. DiBella, the Teamsters Fund's counsel, told me that the Teamsters

Fund was ready, wllling and able to seize all the companies' cash whenever it wanted to

in order to satisfy its claims-

       7.      ln September 2011, Harris Beach filed a lawsuit to enforce its        claims.

EBWLC defaulted on its lease with Benderson in 2011 and Benderson sued EBWLC for

breach in early 2A12. ln 2011 and early 2A12, D4 LLC was pursuing litigation against

EBWLC to collect on its claim.

       8.      EBWLC was required       to make an annual contribution to the EBWLC
Pension Plan for 2012 of approximately $700,000.00, but it had no funds to make the

contribution" And, most importantly, it was clear to me that the liabitity of the Eber

"controlled group'' for the EBWLC Pension Plan termination liability was looming and

would arrive soon enough.

       9.      CNB extended its $3,900,000 loan to Eber-CT for several months after

November 1, 2011, but clearly communicated that it wanted out of the loan as soon as

possible.

       10.     All these liabilities had to be dealt with promptly, regardless of whether or

not Lester chose to extend the maturity of his loans. Failure of the Eber companies was

imminent. $omething had to be done.




                                              3
 Case 1:16-cv-09517-LAK-KHP Document 288-1 Filed 12/23/19 Page 4 of 5




       11.       The 2012 Foreclosure was not the end of the Eber companies' problems, it

was rnerely the end of the beginning. ln 2A12, the Eber companies had no alternative

source$ of financing to solve their problems as they existed at the end of 2011. Only

siEnificant additional financing voluntarily provided by Lester after the 2012 Foreclosure,

and the Eber companies' ingenuity in solving their problems with their third-party

.creditors, would save the companies. Plaintiffs were still not willing to provide anything.

       12.       The 2012 Foreclosure clearly facilitated the eventual successful resolution

of the Eber companies' issues with its third-party creditors. lt provided a way for Lester

to tread among three loyalties: to the Trust for the beneficiaries; to the Eber companies

as the guider of their destiny; and to himself as a secured creditor expressly authorized

by the Will of Allen Eber.

       13.       ln February 2012, the Eber companies settled their litigation with D4 LLC

by agreeing to pay $100,000 over the next 12 months, all of which came from voluntary

cash funding from Lester.

       14.       ln August 2A12, the Eber companies entered into a Confession of Judgment

with the Teamsters Fund settling their withdrawat liability claims. These claims were paid

with cash on July 1,2013, all of which was provided voluntarily b.y Lester.

       15.       ln October 2015, Lester voluntarily provided $400,000 in additional cash to

help the Eber companies finally settle the Harris Beach claims. Additionally, at the same

time, Lester voluntarily provided $27,500 in additional cash to settle the Benderson lease

default claim.

       16.       After many years of difficult negotiations with the PBGC, in February 2017,

the Eber companies finally settled the PBGC's claims ($7,985,670) relating to the


                                              4
         Case 1:16-cv-09517-LAK-KHP Document 288-1 Filed 12/23/19 Page 5 of 5




      termination liability for the EBWLC Pension Plan, with the help of a voluntary waiver cf

      Lesteris future pension benefits which'were valued at approximately g1,400,000, and the

      proceeds of a new bank loan I believe would never have been forthcoming without a

      resolution of Lester's debt and all the other third-party claims against the Eber companies.




                                                               Eber

      Sworn ts before me this
      &_day of December, 2019




 tl6taru.F!:?hs               it*   York
          NO,         1d8."
      Q,,.:ii';rd tt: *orrx (d.$y
Lr? (qrllirrsrron I rfi fes 5e*      7A2A




                                                   5
